Citation Nr: 1509125	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-19 259	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for verruca acuminata.

2.  Entitlement to an initial compensable rating for headaches (claimed as residuals of a head injury to include light headedness, mood disorder, and anger dysfunction) from August 9, 1972 to October 16, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his wife


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to October 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from July 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The July 2011 decision, in relevant part, denied his claim of entitlement to service connection for verruca acuminate, however, instead granted his claim for headaches and rated them initially as 0-percent disabling, so noncompensable, retroactively effective from August 9, 1972.  The more recent June 2012 decision confirmed and continued this initial 0 percent rating for his headaches until increasing the rating for them to 30 percent as of October 17, 2011, and even higher to 50 percent as of December 18, 2011.  That amounted to a "staging" of the rating for this service-connected disability.  See Fenderson v. West, 12 Vet. App. 119 (1999) (indicating VA is to assign different ratings in this circumstance to compensate the Veteran for times when his disability deserved different ratings).

In February 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in support of his claim of entitlement to service connection for verruca acuminata (which he described as "warts") and for an initial compensable rating for his headaches for the initial period from August 9, 1972 to October 16, 2011.  A transcript of the hearing has been associated with his claims file, so is part of the record on appeal.

This appeal was processed partly electronically using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic (i.e., paperless) records.



FINDINGS OF FACT

1.  The Veteran does not have current disability owing to verruca acuminata.

2.  He experienced headaches with prostrating attacks occurring on average once a month from August 9, 1972 to October 16, 2011.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for verruca acuminata.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria are met, however, for a higher 30 percent rating for the headaches (rather than just a 0 percent rating) even during the initial period at issue from August 9, 1972 to October 16, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim upon receipt of a complete or substantially complete application.  These VCAA notice requirements apply to all elements of a claim, including, when the claim is for service connection, the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).

Ideally, this VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided before initially adjudicating a claim or, if provided, it was inadequate or incomplete, to "cure" this timing defect in the provision of the notice and render it harmless, VA need only provide all necessary notice, give the claimant opportunity to submit additional evidence and/or argument in response to it, and then readjudicate the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC).  This preserves the intended purpose of the notice in that the Veteran is still given meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Veteran received this required notice in April 2011, prior to initially adjudicating his claims in July 2011, so in the preferred sequence, also before increasing the initial rating for his headaches - albeit only as of a certain date - in the subsequent June 2012 decision that also is at issue in this appeal.  This is to say that his claim for a higher initial rating for these headaches arose in the context of him trying to first establish his underlying entitlement to service connection for this disability, which he since has done, in turn allowing for the granting of his initial claim.  VA does not have to provide additional VCAA notice in this circumstance concerning this "downstream" disability rating element of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC, also since has been provided an SSOC, together citing the statutes and regulations governing the rating of this disability and containing discussion of the reasons or bases for not assigning a higher initial rating for this disability, that is, until increasing the rating for this disability to 30 percent as of October 17, 2011, and to even higher, 50 percent, as of December 18, 2011.  He therefore has received all required notice concerning this downstream initial-rating claim, as he did also concerning his claim of entitlement to service connection for the verruca acuminata.

The record does not show, nor does the Veteran or his representative allege, that there are deficiencies in the notice provided that are unduly prejudicial, i.e., outcome determinative of his claims.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim, unless there is no reasonable possibility the assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, when a Veteran claims that a disability is worse than when originally rated or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995).

There is no requirement, however, to have the Veteran reexamined merely because of the passage of time since an otherwise adequate examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board concludes that this additional obligation also has been satisfied.  The Veteran's service treatment records (STRs) have been obtained, also his 
post-service VA and private treatment records.  Additionally, he was provided VA compensation examinations, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate his headache disability during the initial time period at issue according to the relevant criteria found in 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Thus, additional examination of this disability is not needed.  38 C.F.R. § 3.327(a).  Indeed, not even a "retrospective" medical opinion is needed of the type contemplated by Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008), since there is sufficient evidence already in the file allowing the Board to assess the severity of this headache disability even during the initial period at issue from August 1972 to October 2011, so over the course of many prior years.

Finally, regarding the Veteran's hearing before the Board, 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge (VLJ) chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, to this end, during the Veteran's hearing all parties agreed as to the issues on appeal.  The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for these disabilities or what he believed to be these claimed disabilities.  There is no indication there is any evidence pertinent to these claims that has not been obtained and that is obtainable.  Thus, the Board finds that the duties under Bryant have been met.  Moreover, in their hearing testimony (questions and responses) the Veteran and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate 

these claims.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Standard of Review

In deciding these claims, the Board has reviewed all of the relevant evidence in the claims file, both the physical and electronic (VBMS and Virtual VA) portions of it.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Merits of the Claims

Verruca Acuminata

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304.  Establishing entitlement to service connection generally requires having competent and credible evidence:  (1) confirming the presence of the claimed disability or, at the very least, showing its presence at some point since the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a relationship or correlation ("nexus") between the disease or injury in service and the disability being presently claimed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veteran contends that he was treated for verruca acuminata ("warts") while in the military and that he continues to have issues with it even to this day.  He says he was treated for this disease in August 1970 at a naval hospital where he was operated on for this and hemorrhoids.  He also says that he sometimes itches around his rectum for long periods of time and that the surgery left him with a smaller rectum than normal and an uneven exit point.  As a result, he contends that he has to pay special attention to his hygiene.

The Veteran's STRs confirm he had an abscess infection along with verruca acuminata while in the service.  He was hospitalized for almost three weeks in August 1970 while they were removed and the area packed.  His military service ended in October 1971.

The Veteran was provided a VA compensation examination in July 2011 in response to this claim.  The examiner observed the Veteran had not had any return (recurrence) of his verruca as of the time of that examination.  He did not take any medication for it.  He had some discomfort on bowel movements, and there was anal itching with some mild discomfort, but apparently owing instead to his hemorrhoids.  He did not have diarrhea, tenesmus, or swelling.  He had some perianal discharge.  He did not have any fecal incontinence or use pads.  It was pointed out that he had had internal hemorrhoids in the past.  He had treated them with Preparation H over the counter, without side effects.  He had not been totally incapacitated in the past twelve months.  The examiner explained that he would have to resort to mere speculation to determine whether the hypo pigmented area on the Veteran's penis was secondary to the verrucae during his military service.  The examiner further explained that there was no evidence of the hypopigmentation while in service.  And regarding the Veteran's perirectal abscess with internal hemorrhoid, the examiner indicated it is common to have these after an incident of perianal abscess.  Therefore, it was this examiner's ultimate opinion that the internal hemorrhoid was more likely than not a residual of the perirectal abscess during the Veteran's military service. 

In the July 2011 rating decision at issue in this appeal, the RO consequently granted service connection for a history of perirectal abscess with internal hemorrhoid, but denied service connection for this additionally-claimed verruca acuminata.

During the Veteran's initial hearing in November 2011 before a local Decision Review Officer (DRO), the Veteran testified that he had persistent itching and a moisture excretion.  He said he treated the condition with Preparation H.  

The Veteran also has submitted a private medical letter from his physician, Dr. D.L.  Dr. D.L. indicated the Veteran has been diagnosed with hemorrhoids and is being treated with Proctofoam.

During his more recent February 2013 Travel Board hearing, the Veteran testified that he sees Dr. D.L. for treatment of this condition.  However, Dr. D.L. did not mention anything about verruca acuminata and only, instead, described the Veteran's hemorrhoid condition.

Skin disorders often wax and wane, so at times are symptomatic and other times not.  It therefore is essential the examination regarding them occur during an active rather than inactive phase.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court held that VA was obligated to evaluate tinea pedis ("Athlete's foot"), so another type of skin condition, while in an active stage of the disease in order to fulfill the duty to assist.  However, in Voerth v. West, 13 Vet. App. 117 (1999), the Court clarified that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months.  On the other hand, a flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Id., at 123.  So the Court has indicated an examination during an active stage of disease is not universally warranted in all situations and circumstances.



Unfortunately, here, when considering the existing evidence of record, service connection cannot be granted for the Veteran's claimed verruca acuminata.  The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In McClain, the Court held that a service-connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  More recently, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court further clarified that the Board must address diagnoses generated prior to the filing of a claim in determining whether a current disability existed during the pendency of the claim.  Determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance.  Id. at 294, n.3.


There is no such indication here.  There is no evidence in the file tending to confirm the Veteran has this claimed disease of verruca acuminate or even has since or contemporaneous to the filing of his claim for this disease.  His July 2011 VA compensation examination did not reveal any then current verruca acuminata or disability owing specifically to this disease.  The Veteran's post-service private medical records are similarly unremarkable, only showing treatment for hemorrhoids not also verruca acuminata.  

The July 2011 VA compensation examiner indicated he would have to resort to mere speculation to determine whether the hypo pigmented area on the Veteran's penis was secondary to the verrucae during his military service.  Statements like this that are inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, in past decisions the Court also had held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).


An etiological opinion has to be viewed in its entire context, however, and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been more recently issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

The Jones Court acknowledged that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."  Jones, 23 Vet. App. at 391.  The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.  The Court in Jones explained that the duty to assist, rather, requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id., at 388.  The Court first found that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion."  The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id., at 389.

The Court in Jones went on to point out that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and, thus, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id., at 390.

The Veteran has not made any assertions that any hypopigmentation (discoloration) on his penis is the result of anything that occurred during his military service.  All of his contentions relating to his claimed skin disease have dealt with anal and rectal symptoms and not to any symptoms having to do with his penis.  Moreover, none of the evidence of record supports a finding that he has any current disability owing specifically to verruca acuminate, which, to reiterate, he has described as "warts".  Such a visibly appearing condition seemingly would have been readily apparent to the VA compensation examiner, but as indicated it was not.  So as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is inapplicable and this claim must be denied.


Headaches

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes (DCs) identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Veteran's headaches have been rated as 50-percent disabling under 38 C.F.R. § 4.124a, DC 8100, effectively since December 18, 2011.  Just prior to that, as of October 17, 2011, his headaches were rated as 30-percent disabling, and they initially were rated as 0-percent disabling, so at first noncompensable, dating back to August 9, 1972, coinciding with the date of receipt of his claim for this disability.  He contends that he is entitled to even an initial compensable rating for this disability, so even for the initial period at issue from August 9, 1972 to October 16, 2011, when he did not have the greater 30 and 50 percent ratings he since has received.

DC 8100, which concerns migraines, provides that:

A 50 percent evaluation is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

A 30 percent evaluation is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.

A 10 percent evaluation is assigned for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.

A 0 percent evaluation is assigned for migraine headaches with less frequent attacks.  

During his February 2013 Travel Board hearing, the Veteran testified that his headaches were more severe when he filed his claim than they are currently.  He stated that he couldn't stand to be around light and had to be in the dark.  He testified that the pain is excruciating and that he has one to two prostrating headaches per month.  He testified that he saw Dr. M.A.J. at least initially in 1972 and was placed on medication to take as needed.  He also testified that his headaches caused him to miss a lot of time from work.  He advocated for a higher 30 percent evaluation from August 1972 to October 2011, so even during the initial period at issue, especially when considering he since has received this rating and an even greater 50 percent rating.

The Veteran has submitted several lay statements substantiating his allegations regarding the severity of his headaches from August 1972 to October 2011.  These statements include one from his ex-wife attesting that he had complained of debilitating headaches at least four to five times a week from 1973 to 1985.  He also submitted a statement from his current wife attesting that he has taken pain medication for his headaches ever since she has known him and that, when he has a headache, he has to lie down in a dark room for hours.  He also submitted an October 2011 letter from J.J. stating that he remembers the Veteran coming into a drug store on occasions from 1972 to 1985 to have prescriptions filled from Dr. M.A.J., and that J.J. observed the Veteran with severe headache symptoms during those visits.  The Veteran also submitted a statement from L.M., who worked with him during the 1970s.  L.M. observed the Veteran struggle with headaches that were a tremendous burden to him and caused him to miss a lot of work.  He would cover his head with his jacket to prevent seeing light and complain of severe pain.  As well, the Veteran submitted a statement from J.C., with whom he worked in the 1980s.  J.C. indicated the Veteran often had headaches that bothered him tremendously and affected his abilities to perform his duties.  J.C. added that, when the Veteran had headaches, he would have to find a room with total darkness and quiet.  

The experiencing of a headache, and all that goes along with it, such as having to avoid light (photophobia), lie down, etc., is the type of phenomenon that even a lay person may attest to since this involves firsthand knowledge of a factual matter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

A recent Memorandum Decision of the Court, No. 13-1918, discussed the ameliorative effects of medication and how such impacts disability evaluations per Jones v. Shinseki, 26 Vet. App. 56 (2012).  The Board's decision that was appealed to the Court had denied a disability rating higher than 30 percent for service-connected tension headaches.  The Veterans Court (CAVC) vacated the Board's decision, however.  The appellant, among other things, argued that the Board had provided an inadequate statement of reasons or bases by failing to account for favorable evidence of the severity of his headaches.  In finding that the appellant did not meet the criteria for a higher 50 percent rating, the Board noted that, "notwithstanding the frequency and discomfort associated with the [appellant's] headache attacks, . . . the [appellant]'s economic inadaptability is not severe but rather both mild and speculative."  The Board further explained:  "Here, at worst, the [appellant] has indicated that his tension headaches flared up approximately three to four times per month lasting anywhere from three to four hours.  The Board does not find this rate and duration to be 'very frequent' or 'prolonged.'"  


But the CAVC agreed with the appellant's argument that this finding appeared inconsistent with July 2007 testimony "that since Vietnam [the appellant] has been plagued with daily headaches, with multiple headaches each day, and that without medication he would be incapacitated and unable to function in a normal way once or twice per week."  The CAVC found, by citing multiple pieces of evidence in the record, that it appeared that the Board took into account the effects of medication on the appellant's headaches when making this finding.  Given this evidence, the CAVC concluded that the Board's analysis appeared to be inconsistent with Jones.  In Jones, the CAVC held that, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Id. at 63.  The CAVC also stated that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Id.  And here, in this other appeal, it appeared to the CAVC that the Board had denied a higher rating, at least in part, based on the ameliorative effects of medication when the rating code did not specifically contemplate those effects.

So after considering the collective body of relevant evidence in this particular appeal, the Board finds that the criteria are met for a higher 30 percent rating for the headaches even from August 1972 to October 2011, though not also an even greater 50 percent rating.  The Veteran has credibly testified that he had migraines with characteristic prostrating attacks occurring on average about once or twice a month during this earlier time frame.  His hearing testimony is reinforced by the lay statements of his wife, ex-wife, J.J., L.M., and J.C.  Given the fact that the Veteran has a continuing diagnosis of migraines and it already has been established that they are linked to his military service, which ended just a relatively short time earlier in October 1971, the Board finds him and the others competent to report on the continuity of his symptomatology he experienced from August 1972 to October 2011.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).


Lastly, the Board additionally has considered referring this claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension (C&P) Service or other appropriate authority for extra-schedular consideration, but has determined that no such special consideration is warranted.  There is no evidence of exceptional or unusual circumstances to warrant referring this claim for this extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his migraines are considered under the appropriate DC; the rating criteria also contemplate his consequent functional and other impairment owing to his symptoms.  Hence, the rating criteria contemplate his symptomatology.  Moreover, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.  So although he also has reported missing a lot of time from work, owing to his headaches, this, too, is contemplated by his schedular rating for this service-connected disability.

The assigned schedular evaluation for this service-connected disability therefore is adequate and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular Rating Schedule.  His evaluation and treatment for this disability has been entirely on an outpatient basis.  So extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim of entitlement to service connection for verruca acuminata is denied.

However, a higher 30 percent rating is granted for the headaches from August 9, 1972 to October 16, 2011 (rather than just a 0 percent rating), subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


